OPINION OF THE COURT
Order affirmed, with costs to all parties appearing separately and filing separate briefs payable out of the estate, for the reasons stated by Surrogate Millard L. Midonick. The record does not provide any basis for concluding that the evidence is insufficient, as a matter of law, to meet the standard of clear and convincing evidence required to establish that the decedent made valid inter vivos gifts to her daughter.
Concur: Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke.